DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The amendments, however, have not place this application in condition for allowance based on the newly applied art.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 5, the claim recites lower part part, repeating “part” twice. For the purpose of examination the limitation will be read as lower part.
And appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a metallic upper part with a predetermined coefficient of thermal absorption and a nonmetallic lower part with a coefficient of thermal absorption higher than that of the upper part.” The specification is silent on this limitation and fails to explain further the “predetermined coefficient of thermal absorption” as claimed. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites “a metallic upper part with a predetermined coefficient of thermal absorption and a nonmetallic lower part with a coefficient of thermal absorption higher than that of the upper part.” The coefficient of thermal absorption is a latent property of materials and such property differs from one material to the other even within metallic groups e.g. Aluminum and Copper have different coefficient of thermal absorption. Therefore, claiming this property without specifics is unclear the scope of the claims so the public is informed of the boundaries of what constitutes infringement of the patent.   
In addition, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the heat sink is formed by the part”, however, claim 4 depends on claim 3 which mentions “the parts” and claim 1 recites two parts “a metallic upper part” and “a nonmetallic lower part”. Thus is in unclear what “part” claim 4 is referring to.
Similarly, claim 5 recites “the heat sink is a separate component and on the part.” claim 5 depends on claim 3 which mentions “the parts” and claim 1 recites two parts “a metallic upper part” and “a nonmetallic lower part”. Thus is in unclear what “part” claim 5 is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288).
Regarding claim 1:
Pinter et al. disclose a communication system (Fig. 2), comprising: a housing (defined by 13 and 14) that has a metallic upper part (13) and a nonmetallic lower part (14); a circuit board (PCBA2) with electronic components (16; Para. 0108, Lines 1-4; Para. 0214, Lines 1-3) in the housing (defined by 13 and 14) between the parts (defined by the upper and lower parts, 13 and 14); an antenna element (15) outside the housing (defined by 13 and 14); and an antenna support (17) connectable to the housing (defined by 13 and 14), the antenna element (15) on the surface of and/or within the antenna support (17).
Pinter et al. is silent on that a metallic upper part with a predetermined coefficient of thermal absorption and a nonmetallic lower part with a coefficient of thermal absorption higher than that of the upper part.
Stewart et al. disclose the obviousness of selecting materials of an upper part (100) and lower part (104) depending on at least in part on the thermal conductivity properties of the materials (Para. 0030, Lines 11-12). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the thermal conductivity properties of the materials used to fabricate the upper and 
Regarding claim 14:
Pinter et al. disclose (in Fig. 2) the upper part (13) carries the antenna element (15).
Regarding claim 16:
Pinter et al. disclose (in Figs. 2, 7 and 13-16) the upper part (13) has an at least partially encircling outer peripheral edge (See Figs.).

Claims 3-5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Saxe et al. (US 20150288053).
Regarding claim 3:
Pinter et al. is silent on that one of the parts has a heat sink with high thermal conductivity.
Saxe et al. disclose (in Fig. 3) one of the parts (11) has a heat sink (22) with high thermal conductivity (Para. 0028).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that heat sinks are high in thermal conductivity as known in the art as taught by Saxe and implement the heat sink in Pinter et al. for the benefit of reducing heat generated by other components in the device (Para. 0041, Lines 1-2, Lines 10-12).
Regarding claim 4:
Pinter et al. is silent on that the heat sink is formed by the part.
Saxe et al. disclose (in Fig. 3) the heat sink (22) is formed by the part (11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that heat sink is formed as part of the housing as taught by Saxe and implement the heat sink in Pinter et al. for the benefit of reducing heat generated by other components in the device (Para. 0041, Lines 1-2, Lines 10-12).
Regarding claim 5:
Pinter et al. is silent on that the heat sink is a separate component and on the part.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that heat sink is formed as part of the housing as taught by Saxe and implement the heat sink in Pinter et al. for the benefit of reducing heat generated by other components in the device (Para. 0041, Lines 1-2, Lines 10-12).
Regarding claim 11:
Pinter et al. is silent on that the housing has a spacer in a direction of support on a side of the antenna support.
Saxe et al. disclose (in Fig. 3) the housing (11) has a spacer (57) in a direction of support on a side of the antenna support (53).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the housing having spacer on the side of the antenna support as taught by Saxe et al. into the device of Pinter et al. for the benefit of allowing secured attachment and arrangement (Para. 0075, Lines 1-7).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288) as applied to claim 1 and further in view of Gerneth et al. (US 20170229768).
Regarding claim 6:
Pinter as modified is silent on that a decorative cover connected to the antenna support can be connected.
Gerneth et al. disclose (in Fig. 4) a decorative cover (3) connected to the antenna support (12) can be connected.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the cover connected to the antenna support as taught by Gerneth et al. into the device of Pinter et al. for the benefit of providing protection for the underlying elements (Para. 0022, Lines 16-18).
Regarding claim 7:

Gernerth et al. disclose (in Fig. 4) the antenna support (12) has surfaces for thermal connection to the decorative cover (3) and/or the housing (2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna support having surfaces for thermal connection to the cover as taught by Gerneth et al. into the device of Pinter et al. for the benefit of achieving optimal arrangement of the antenna system in the available installation space (Para. 0008, Lines 13-14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288) as applied to claim 1 and further in view of Lindackers et al. (US 20080111752).
Regarding claim 8:
Pinter as modified is silent on that the antenna support has two spaced-apart domes.
Lindackers et al. disclose (in Figs. 1 and 3) the antenna support (10) has two spaced-apart domes (50a and 50b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a two spaced-apart domes as taught by Lindackers et al. into the device of Pinter et al. for the benefit of receiving the antenna elements for diversity in operation (Para. 0043, Lines 4-6).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288), Gerneth et al. (US 20170229768) as applied to claims 1 and 6 and further in view of Schnuerer (US 20100231467).
Regarding claim 9:
Pinter as modified is silent on that a protective cover for the antenna element on the surface of the antenna support between the decorative cover and the antenna support.
Schnuerer discloses a protective cover (10) for the antenna element (31) on the surface of the antenna support (30) between the decorative cover (50) and the antenna support (30).

Regarding claim 10:
Pinter as modified is silent on that the protective cover has surface turned toward the antenna support and/or toward the decorative cover for thermal connection to the surface of the antenna support and/or the inside of the decorative cover.
Schnuerer discloses the protective cover (10) has surface turned toward the antenna support (30) and/or toward the decorative cover (50) for thermal connection to the surface of the antenna support (30) and/or the inside of the decorative cover (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the protective cover and the decorative cover arranged as taught by Schnuerer into the device of Pinter as modified for the benefit of providing protection for the electronic components attached to the printed circuit board (Para. 0051, Lines 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288) as applied to claim 1 and further in view of Emrich et al. (US 201602232263).
Regarding claim 13:
Pinter et al. is silent on that the lower nonmetallic part is partially provided with a metallic coating or has a metallic inlay.
Emrich et al. disclose the lower nonmetallic part (20) is partially provided has a metallic inlay (32; Para. 0020, Lines 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the metallic inlay as taught by Emrich et al into the modified device of Pinter for the benefit of protecting the housing from a thermal load (See Abstract; Para. 0008, Lines 5-13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (EP344261B1) in view of Stewart et al. (US 20060072288) as applied to claim 1 and further in view of (US 20070279304)
Regarding claim 15:
Pinter et al. disclose (in Figs. 2 and 11a) the upper part (13) has a  fastening element (31) for securing the housing (defined by 13 and 14) to a roof (20) of a motor vehicle. 
Pinter et al. is do not explicitly disclose the upper part above the roof and the lower part beneath the roof.
Chakam et al. disclose (in Figs. 5 and 6) the upper part (3) has fastening element () for securing the housing (15, 35) to a roof (19) of a motor vehicle with the upper part (3) above the roof (19) and the lower part (23) beneath the roof (19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the upper part on the roof of the vehicle and the lower part beneath the roof of the vehicle as taught by Chakam et al. into the device of Pinter et al. for the benefit of reducing manufacturing cost of the device (Para. 0029, Lines 5-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845